Citation Nr: 0010561	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-38 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California




THE ISSUE

Entitlement to service connection for headaches, to include 
aching behind the eyes.




WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part denied service connection 
for presbyopia and hyperopia, claimed as eye aches, and 
denied service connection for headaches.  

A hearing was held in October, 1998, in San Diego, 
California, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991 & Supp. 1999).  At that 
time the veteran clarified and consolidated the issues 
remaining on appeal, to entitlement to service connection for 
headaches including aching behind the eyes.  He indicated he 
was not claiming service connection for presbyopia of 
hyperopia.  In March 1999 this matter came before the Board 
and was remanded to the RO for further action. 


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently has headaches that are related to service.

2.  The claim for service connection for headaches is not 
plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for headaches, to 
include aching behind the eyes, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints of or 
finding of headaches.  

On VA examination in March 1994 the veteran reported having 
intermittent eye pain, located bilaterally in, around, and 
behind both eyes, for twenty five years.  His vision remained 
normal.  He had no history of blackout or seizure activity, 
but occasionally had dizziness when moving quickly or 
standing up quickly.  It was noted that neurological 
examination did not reflect abnormalities that could suggest 
a focal etiological relationship to headaches.  The 
impression was chronic tension type headache, and the 
neurological evaluation was unremarkable.  

On a VA clinical examination in May 1994, the veteran 
reported having headaches from age 21 to the present.  

In his notice of disagreement dated in June 1995, the veteran 
claimed that when he was sent to Vietnam he was put in as a 
gunner, which he knew nothing about.  He claimed that after 
loading a large gun ("60 mm") he bent over, and while he 
picked up another round, the gun was fired, and he started 
having headaches and eye aches.

In March 1996, the veteran testified at a hearing at the RO 
that he first had headaches that turned into the eye aches.  
He testified that when he went to Vietnam, he was sent to a 
field artillery unit, and was not trained for artillery.  A 
couple of times he was reportedly caught in front of the 
"155" when it went off, and it jarred his head.  He claimed 
it took him a few months to figure out what he was doing 
around the artillery, and a few times he was "up there 
getting ammo" and the gun would go off and practically lift 
him off the ground.  He claimed he had eye aches while he was 
working around the artillery.  He testified that Dr. "Eury" 
indicated that his eye aches and headaches could be related 
to his job in service.  He testified that he would get eye 
aches, and they would get so bad that it would go into a 
headache and the whole front of his face would ache so bad 
that he could barely walk.  He claimed he had eye aches and 
headaches at the same time in Vietnam, and he remembered that 
he went to the medic and got medication for the headaches.  
He indicated after he took the pills, the headaches and eye 
aches were gone.  He testified that he did not have headaches 
prior to Vietnam, but still had them to this day.  

In a statement dated in January 1997, a fellow servicemember 
reported that the veteran served with "A" Battery, 8th 
Battalion, 6th Artillery, at certain times during his mission 
as an artillery powder man, and that the veteran did have to 
get in front of the 155 mm howitzer that was fired.  

In October 1998 the veteran testified at a hearing before the 
undersigned Member of the Board at the RO.  He claimed that 
he never had a headache and his eyes never bothered him prior 
to service.  He indicated that he was trained in armor, but 
when he arrived in Vietnam he was placed on field artillery.  
He testified that when he first got incountry, there were 
times during fire missions and incoming that he was caught 
underneath the barrel of the weapon when it went off, and he 
claimed that it "shattered" his head and lifted him off the 
ground.  He claimed that as a result he had severe eye aches, 
and pains up through the back of his neck and through his 
head.  He claimed that his first headaches occurred in 
Vietnam, as a result of a muzzle blast, and after that the 
headaches were continuous.  He claimed that it first occurred 
in January 1969, and that it happened on more than one 
occasion, until approximately May or June 1969.  He testified 
that after service, he first sought treatment for his 
headaches in approximately 1987 or 1988, and that prior to 
that he just basically self medicated.  He claimed that from 
1970 to approximately 1987 or 1988 he would go for maybe a 
week or week and a half without a headaches.  He claimed that 
his headaches were bad enough that he had to lay down.  He 
claimed that the worse headache was four or five days prior 
and he could not see, could hardly walk, and had no sense of 
consciousness.  

In March 1999 the Board remanded this matter to the RO 
pursuant to Robinette v. Brown, 8 Vet.App. 69, 80 (1995).  
The RO was directed to advise the veteran that in order to 
complete his application for service connection, he needed to 
submit competent medical evidence of a nexus between symptoms 
or events during active service and his current disorder.

In a letter dated in March 1999 the RO requested that the 
veteran submit competent medical evidence of a nexus between 
symptoms or events during active service and his current 
disorder.  The RO notified the veteran that what was needed 
was evidence from his current physician of the existence of a 
medical relationship between his current headaches and events 
in service.  The record reflects that the veteran did not 
respond to the RO's letter.

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated during service.  38 U.S.C.A. §1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of a 
current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The VA has the duty to assist a 
claimant in developing facts pertinent to the claim, if the 
claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim, 
as any such development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for headaches is not well grounded.  
To sustain a well grounded claim, the veteran must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a ); Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

On VA examination in March 1994, the diagnosis was chronic 
tension type headaches.  Accordingly, the Board finds that he 
has submitted evidence showing that he has a current 
disability; thus, he has satisfied the first requirement of 
Caluza.  The veteran contends that his headaches and eye 
aches started during his service in Vietnam when he was 
exposed to the noise of large guns being fired.  As noted 
above, evidentiary assertions by the veteran must be accepted 
as true for the purposes of determining whether a claim is 
well-grounded.  King, supra.  Accordingly, his contentions 
that he had headaches in service are accepted as true, and 
therefore, sufficient to satisfy the second requirement of 
Caluza - lay or medical evidence of incurrence or aggravation 
of a disease or injury in service.  

The veteran has not, however, submitted any competent 
(medical) evidence showing a nexus between his current 
headaches and service.  Although there is evidence (the 
veteran's contentions and a fellow servicemember's statement) 
showing that he was exposed to gunfire during service, there 
is no competent medical evidence showing that his current 
headaches are related to the exposure to gunfire in service.  
As indicated above, there is no competent medical evidence 
showing that headaches were chronic in service.  Although he 
has contended that he has had headaches and eye aches since 
service, and that he was exposed to gunfire noise during 
service, which has been supported by a buddy statement, he 
must still provide competent medical evidence to show that 
that his headaches are related to service.  While he has 
testified that his current disability is related to service, 
lay statements, such as the veteran's own assertions, are not 
competent evidence in this matter.  As a layperson, he does 
not have the expertise to establish a medical diagnosis.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board also notes in a letter dated in March 1999, the RO 
advised the veteran, as dictated by the Robinette case, what 
was necessary in order to complete his claim for service 
connection (i.e., medical evidence of a nexus between his 
current disorder and symptoms or events during service).  The 
record reflects that the veteran failed to respond to this 
letter.  Thus, the RO has satisfied the requirements of 
Robinette.  Accordingly, absent competent medical evidence 
showing that the veteran's headaches are related to service, 
the claim is not well-grounded, and he has not met the 
initial burden under 38 U.S.C.A. § 5107(a) as the evidence 
submitted does not cross the threshold of mere allegation.  
Caluza, supra.  As the Board finds that the veteran's claim 
is not well grounded, the benefit-of-the-doubt doctrine is 
not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for headaches, to include aching behind 
the eyes, is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


